DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (2019/0067451).								
Re claim 1, Ching teaches a semiconductor device (Fig. 1B) comprising:			a substrate (102);											a plurality of active fins (114, 116) on an active region of the substrate (102), the plurality of active fins (114, 116) extending in a first direction (y), spaced apart (P1, P2) from each other in a second direction (x) intersecting the first direction (y), and having upper surfaces of different respective heights (H1, H2);							a gate structure (110) extending in the second direction (x) and traversing the plurality of active fins (114, 116);										a device isolation film (108) on an upper surface of the active region and side surfaces of the plurality of active fins (114, 116);							a source/drain region (118, 120) on the plurality of active fins (114, 116), on at least one side of the gate structure (110), and including an epitaxial layer [41] on the plurality of active fins (114, 116);										an insulating spacer (126, [55]) on an upper surface of the device isolation film (108) and having a lateral asymmetry (Fig. 1B) with respect to a center line of the source/drain region (118, 120) in a cross section taken along the second direction (x);		an interlayer insulating region (128) on the device isolation film (108) and on the gate structure (110) and the source/drain region (118, 120); and					a contact structure (130, 132) in the interlayer insulating region (128) and electrically connected [51, 55] to the source/drain region (118, 120).
	Re claim 2, Ching teaches the semiconductor device of claim 1, wherein a pitch of the plurality of active fins is 40 nanometers (nm) or less [28, 56].				Re claim 3, Ching teaches the semiconductor device of claim 1, wherein in the cross section taken along the second direction (x), the source/drain region (118, 120) has a laterally asymmetrical structure with respect to the center line of the source/drain region (Fig. 1B).
Re claim 4, Ching teaches the semiconductor device of claim 1,
wherein the plurality of active fins (114, 116) include a first active fin (116) and a second active fin (118), 											wherein the first active fin (116) has an upper surface higher (H2) than an upper surface (H1) of the second active fin (114).
Re claim 6, Ching teaches the semiconductor device of claim 4, wherein in the cross section taken along the second direction (x), a first region of the source/drain region on a first side of the center line of the source/drain region has a larger area than a second region of the source/drain region on a second side of the center line of the source/drain region (Fig. 1B).
Re claim 7, Ching teaches the semiconductor device of claim 4, wherein the contact structure (130, 132) has a lower surface comprising a first portion (130) adjacent to the second active fin (114) and a second portion (132) adjacent to the first active fin (116), and												wherein the first portion of the lower surface is lower than the second portion of the lower surface (Fig. 1B).
Re claim 12, Ching teaches the semiconductor device of claim 1, wherein the plurality of active fins (114, 116) comprise a plurality of first active fins (116) that alternate with a plurality of second active fins (114) in the second direction (x), and	wherein each of the plurality of second active fins (114) has an upper surface lower (H1) than respective upper surfaces (H2) of a pair of the plurality of first active fins (116) adjacent the each of the plurality of second active fins (114).
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (2019/0067451).
Re claim 18, Ching teaches a semiconductor device (Fig. 1B) comprising:			an active region [27-30] on a substrate (102);							a first active fin (114) and a second (116) active fin on the active region, the first active fin (114) and the second (116) active fin extending in a first direction (y) and spaced apart from each other in a second direction (x) intersecting the first direction (y), the second active fin (116) having an upper surface higher (H2) than an upper surface (H1) of the first active fin (114);										a device isolation film (108) on an upper surface of the active region and side surfaces of the first and second active fins (114, 116);							a source/drain region (118, 120) on the first (114) and second (116) active fins and including an epitaxial layer [41] on the first (114) and second (116) active fins;		an interlayer insulating region (128) on the device isolation film (108) and on the source/drain region (118, 120); and									a contact structure (130, 132) in the interlayer insulating region (128) and electrically connected [51, 55] to the source/drain region (118, 120).
Prior art of record
Re claim 13, Ching et al. (2019/0067451) teaches a semiconductor device (Fig. 1B) comprising:											first and second active regions [27-30] adjacent to each other on a substrate (102) and having a first conductivity-type impurity [27-30];						a plurality of first active fins (116) and a plurality of second active fins (114) on the first and second active regions [27-30], respectively, the plurality of first active fins (116) and the plurality of second active fins (114) extending in a first direction (y) and having a pitch of 40 nanometers (nm) or less [28, 56] in a second direction (x) intersecting the first direction (y);										a device isolation film (108) on upper surfaces of the first and second active regions and side surfaces of the plurality of first active fins (116) and the plurality of second active fins (114);											a first source/drain region (120) on the plurality of first active fins (116) and including a first epitaxial layer [41] on the plurality of first active fins (116);				a second source/drain region (118) on the plurality of second active fins (114) and including a second epitaxial layer [41] on the plurality of second active fins (114);		an interlayer insulating region (128) on the device isolation film (108) and on the first and second source/drain regions (120, 118); and							first (132) and second (130) contact structures in the interlayer insulating region (128), and electrically connected to the first and second source/drain regions, respectively [51, 55].										Ching does not explicitly teach wherein an active fin among the plurality of first active fins and an active fin among the plurality of second active fins are adjacent each other and have respective upper surfaces lower than upper surfaces of other active fins among the plurality of first active fins and the plurality of second active fins.

Allowable Subject Matter
Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the device of claim 13, including each of the limitations and specifically wherein an active fin among the plurality of first active fins and an active fin among the plurality of second active fins are adjacent each other and have respective upper surfaces lower than upper surfaces of other active fins among the plurality of first active fins and the plurality of second active fins, for the same reasons as mentioned for claim 13 in the prior art of record above.
	Claims 5, 8-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, Ching teaches the semiconductor device of claim 4, 			yet remains explicitly silent to wherein the insulating spacer is on a first portion of the upper surface of the device isolation film, adjacent to the first active fin, and is not on a second portion of the upper surface of the device isolation film, adjacent to an outer side of the second active fin.
Re claim 8, Ching teaches the semiconductor device of claim 4, 			yet remains explicitly silent to wherein the plurality of active fins further include at least one third active fin between the first and second active fins, and wherein the at least one third active fin has an upper surface lower than the upper surface of the first active fin and higher than the upper surface of the second active fin.
	Claims 9-11 are objected to for at least depending from objected claim 8.
Re claim 19, Ching teaches the semiconductor device of claim 18, 			yet remains explicitly silent to wherein the source/drain region includes a plurality of merged portions between the first and second active fins, the plurality of merged portions including a first merged portion and a second merged portion along the second direction, and wherein a highest point of a bottom surface of the first merged portion is lower than a highest point of a bottom surface of the second merged portion.
Claims 20 is objected to for at least depending from objected claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More et al. (2021/0408286), Figs. 2-17; Lee et al. (US Pat. 10,546,784), Figs. 1A-13B; Hsieh et al. (2019/0378752), Figs. 1-8; Cho et al. (2016/0288065), Figs. 1-8N; Loh et al. (2019/0273023), Figs. 1-11; Yu et al. (2018/0358358), Fig. 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/29/22